


Exhibit 10.8




PROMISSORY NOTE







CDN$500,000.00




FOR VALUE RECEIVED, the undersigned hereby promises to pay to or to the order of
 BLACKSWAN INVENTIONS INC. (the “Vendor”), a company incorporated pursuant to
the federal laws of Canada, having an address of Unit 203, 1428 West 6th Avenue,
Vancouver, British Columbia, V6H 4H4, the sum of Canadian FIVE HUNDRED THOUSAND
DOLLARS (CDN$500,000.00), payable, without interest, as follows:




a)

FIFTY THOUSAND DOLLARS ($50,000.00) on September 30, 2011;




b)

TWO HUNDRED THOUSAND DOLLARS ($200,000.00) on October 31, 2011; and




c)

TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) on November 30, 2011,




provided any portion which remains unpaid will be accelerated and will become
immediately due and payable on the occurrence of either of the following events:




(a)

the completion by Digagogo Ventures Corp. (“Digagogo”) of a stock financing of
no less than FIVE MILLION DOLLARS ($5,000,000.00), with the date of completion
deemed to be the date that the funds from the stock financing are released to
Digagogo without restrictions; or




(b)

the receipt by either Digagogo or the undersigned of a non-refundable and fully
released license fee of no less than ONE MILLION FIVE HUNDRED THOUSAND DOLLARS
($1,500,000.00) pursuant to a license agreement to license the assets of the
Vendor, whether in whole or in part or alone or together with other intellectual
property.




DATED as of the July 6, 2011.




EXECUTED by

IMPACT TECHNOLOGIES INC.

in the presence of:




/s/ Joselia Soares                                 

Witness Signature

Joselia Soares                                      

Witness Name

2011 Courtside Lane                            

Charlotte, NC 28270                             

Witness Address

                                                              

Witness Occupation

 




IMPACT TECHNOLOGIES INC.

per:







/s/ Fernando Londe                              

Fernando Londe






